Responding to appellant's motion, this court now takes out of its original opinion the following statement: "An inspection of the court's charge discloses the fact that the court instructed the jury as to the said matter. Hence no error is shown." We should have said and intended to say that the facts in this case wholly fail to show that Mrs. Stanley, a State witness, was an accomplice, and hence there was no necessity for the court submitting to the jury the law relative to accomplice witnesses, and hence no error was shown. We think the court's charge on circumstantial evidence presented the law of that issue as fully as the facts required. We are not in accord with appellant's contention that he was *Page 67 
entitled to a more definite, or, as he styles it, affirmative charge applying in a different way the law of circumstantial evidence. The facts of this case show that appellant and his brother were observed running away from the store of Mr. Dean a few minutes after the alleged robbery, the observation being made by Mr. Dean's son, who testified to that fact. The evidence also showed by a number of other witnesses that appellant and his brother were seen in the neighborhood by other people about the same time, and that they suddenly disappeared and left the country, and that appellant escaped from jail where he was confined on this charge and was arrested in a different jurisdiction. The evidence further shows that appellant said, in the presence of his sister-in-law, Mrs. Stanley, in the State of Colorado, some time after the alleged robbery, that he committed same. We are not in accord with any of the contentions made in appellant's motion, and same is accordingly overruled.
Overruled.
MORROW, P. J., absent.